180 F.2d 172
E. R. MOODY, Appellant,v.Leonard EDMONSTON, Administrator of the Estate of Norris H. Vaughn, et al., Appellees.
No. 11023.
United States Court of Appeals Sixth Circuit.
February 16, 1950.
Writ of Certiorari Denied June 5, 1950.

See 70 S.Ct. 1028.
Appeal from the United States District Court for the Western District of Tennessee; Marion Speed Boyd, Judge.
Charles L. Neely, Memphis, Tenn., L. E. Gwinn, Memphis, Tenn., M. Watkins Ewell, Dyersburg, Tenn., for appellant.
Taylor & Taylor, Memphis, Tenn., and Jones Greer, Dyersburg, Tenn., for appellees.
Before ALLEN, MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard upon the record and briefs and oral argument of counsel.


2
And it appearing that the District Court made extensive findings of fact which are amply sustained by the record, and that its conclusions of law are correct:


3
It is ordered that the judgment be, and it hereby is, affirmed.